DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in China on 04/04/2019. It is noted, however, that applicant has not filed a certified copy of the application CN201910273005.4 and CN 201920455275.2, as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the above optical devices" in last line.  There is insufficient antecedent basis for this limitation in the claim.
Applicant is suggested to change the phrase “or combinations of the above optical devices” to “combinations thereof”.
Claim 9 recites “the optical devices” wherein claim 9 previously recite “thin film optical devices” and further claim 4(claim 9 depends from claim 4) recites “the optical devices”, it is not clear, “the optical devices” mentioned in last line of claim 9 is referring to which optical devices, thin film optical devices of claim 9 or optical devices as mentioned in claim 4. Thus, it renders claim 9 vague and indefinite.
Allowable Subject Matter
	Claims 1-3 are allowed over the prior art of record.
Claims 4-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record neither shows nor suggests a laser backlight comprising all the limitations set forth in claim 1, particularly comprising the limitations of the visible laser beams emitted by the adjacent visible laser groups generate a light overlap larger than 10% of an area of each light spot, and a sum of lengths of laser spots of the visible laser groups at a same waveband on the lateral light-permeable surface of the liquid crystal display light guide plate is greater than or equal to 0.65 times of the length of the light-permeable surface; the beam shaping devices are present between the visible laser groups and the reflectors and between the reflectors and the lateral light-permeable surface of the liquid crystal display light guide plate; and the beam shaping devices adjust a divergence angle of the visible laser beams.
Claims 2-3 are allowed being dependent on allowed base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875